t c memo united_states tax_court new york football giants inc petitioner v commissioner of internal revenue respondent docket no filed date michael a guariglia for petitioner john m altman for respondent supplemental memorandum opinion colvin judge this matter is before the court on petitioner’s motion to certify for interlocutory appeal pursuant to sec_7482 and rule certain issues decided in our opinion in n y football giants inc v commissioner t c this memorandum opinion supplements n y football giants inc v commissioner 117_tc_152 and our date order denying petitioner’s motion for reconsideration section references are to the internal_revenue_code as in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure background in n y football giants inc v commissioner supra pincite we held that the built-in gains tax is a subchapter_s_item that must be determined in a tefra proceeding for an s_corporation and that we lack jurisdiction as to petitioner’s tax years and we granted respondent’s motion to dismiss for lack of jurisdiction and to strike petitioner’s tax years and and denied petitioner’s cross-motion to dismiss for lack of jurisdiction as to petitioner’s tax_year as barred by the statute_of_limitations by subsequent order denying petitioner’s motion for reconsideration we rejected petitioner’s contention that the tax_matters_person tmp lacks standing to engage in litigation on behalf of an s_corporation both as untimely and on the merits we also rejected petitioner’s contention that respondent is estopped from denying that the built-in gains tax is a subchapter_s_item because equitable_estoppel is an affirmative defense that must be pleaded and petitioner did not plead estoppel and estoppel does not apply to representations of law and respondent’s interpretations of the tefra statute were statements of law discussion petitioner asks us to certify for immediate appeal the following questions for tax years and whether the built-in gains tax is a subchapter_s_item with respect to an 8s corporation whether assessments against an s_corporation may be determined in a tefra proceeding whether a tmp has standing to sue the commissioner on behalf of an s_corporation whether respondent is estopped to deny that the built-in gains tax is not a subchapter_s_item with respect to petitioner as an s_corporation and whether petitioner raised issues and in a proper and timely manner only exceptional circumstances justify a departure from the policy of postponing appellate review until after entry of final judgment 437_us_463 921_f2d_21 2d cir 104_tc_248 affd 142_f3d_546 2d cir sec_7482 a was not intended to provide early review of adverse rulings gen signal corp v commissioner supra pincite we certify an interlocutory_order for an immediate appeal only if a controlling question of law is present substantial grounds for difference of opinion are present and an immediate q4e- appeal from the order may materially advance the ultimate termination of the litigation sec_7482 a rule failure to meet any of the three requirements is grounds for denial of certification gen signal corp v commissioner supra pincite 91_tc_74 affd without published opinion 933_f2d_1021 11th cir for reasons discussed next we deny petitioner’s motion a whether controlling questions of law are presented a controlling question of law is more than a question which if decided erroneously would lead to a reversal on appeal but entails a question of law which is serious to the conduct of the litigation kovens v commissioner supra pincite see 496_f2d_747 3d cir we agree with petitioner that the built-in gains and tefra issues present controlling questions of law but we disagree that the standing estoppel and timeliness issues present controlling questions of law our denial of petitioner’s standing and estoppel arguments because they were untimely and not properly pleaded was within our discretion matters within the discretion of a trial_court generally are not certifiable as controlling questions of law 498_f2d_1240 5th cir rulings relating to the sufficiency of pleadings pretrial rulings as to the admissibility of evidence and rulings on discretionary matters are not ordinarily certifiable b whether interlocutory appeal of these issues will materially advance the ultimate termination of this case petitioner contends that the immediate resolution of the built-in gains jurisdictional and thfra issues relating to its and tax years may preclude a trial of the built-in gains tax issue in the wrong proceeding avoid unnecessary tefra proceedings and assure petitioner that it 1s proceeding in the proper action petitioner does not contend that immediate appeal of those issues will materially advance termination of litigation in this case or reduce litigation costs we conclude that immediate appeal of the issues in this case will not materially advance the ultimate termination of this case petitioner now has three cases docketed in the tax_court n y football giants inc v commissioner docket no involving petitioner’s tax_year ' n y football giants inc john k mara tax_matters_person v commissioner docket no involving the final s_corporation administrative adjustment fsaa on which the tefra case is based relating to petitioner’s and tax years and n y football giants inc v commissioner docket no ' we dismissed for lack of jurisdiction petitioner’s and tax years in n y football giants inc v commissioner supra - - involving petitioner’s and tax years the issues and facts relating to the merits of the built-in gains tax issue for tax years and are the same for tax_year it is typically preferable to try all issues raised ina case in one proceeding to avoid piecemeal and protracted litigation 64_tc_989 haft trust v commissioner 62_tc_145 affd on this issue 510_f2d_43 n lst cir we believe that because the issues and facts for tax years and are the same for tax_year and because all years are currently docketed in this court consolidation of petitioner’s three cases for trial on the built-in gains tax issue may make it easier to resolve these cases expeditiously and preserve all issues for appeal an interlocutory appeal of the built-in gains jurisdictional and tefra issues may delay the trial of the issues in this case and would not expedite or advance it because an immediate appeal will not dispose_of the factually distinct built-in gains tax issue present in all years and all three docketed cases gen signal corp v commissioner supra pincite see 92_tc_1079 petitioner filed an election in docket no to convert its s_corporation items for tax years and to non-s corporation items respondent subsequently issued a notice_of_deficiency to petitioner for tax years and the petition in docket no is based on that notice_of_deficiency - certification will not materially advance the ultimate termination of the case if an issue will remain after interlocutory appeal we conclude that the instant case is not an exceptional circumstance which warrants interlocutory appeal to reflect the foregoing an appropriate order will be issued
